           Case 1:17-cr-00630-ER Document 224 Filed 02/18/20 Page 1 of 1



                                                          U.S. Department of Justice

                                                          United States Attorney
                                    2/18/2020             Southern District of New York



                                                          The Silvio J. Mollo Building
                                                          One Saint Andrew’s Plaza
                                                          New York, New York 10007


                                                          February 14, 2020
                                                 The application is granted.
BY ECF / EMAIL
                                                 Sentencing will be held at 3:30 PM on May 26, 2020.
Honorable Edgardo Ramos
United States District Judge                     SO ORDERED.
Southern District of New York
40 Foley Square
New York, New York 10007                                                            2/18/2020
        Re:      United States v. Mark S. Scott, S10 17 Cr. 630 (ER)

Dear Judge Ramos:

        The Government submits this letter on behalf of the parties to respectfully request an adjournment
of the current post-trial briefing schedule and sentencing date for Mark Scott. Specifically, the
Government requests a three-week adjournment to the current deadline for its opposition brief to Scott’s
motion for acquittal or in the alternative, a new trial. (Dkt. 217). The defense also requests a period of
three weeks to submit its reply brief, and requests that the sentencing date be adjourned until May 26, or a
date thereafter. The parties accordingly consent to the following revised schedule:

              1. The Government’s opposition brief is due on March 16, 2020
              2. Scott’s reply brief is due on April 6, 2020
              3. Scott’s sentencing date is adjourned to May 26, or a date as soon thereafter when
                 convenient for the Court

                                                          Very truly yours,

                                                          GEOFFREY S. BERMAN
                                                          United States Attorney

                                                  By:             /s/
                                                          Christopher J. DiMase / Nicholas Folly/
                                                          Julieta V. Lozano
                                                          Assistant United States Attorneys /
                                                          Special Assistant United States Attorney
                                                          (212) 637-2433 / (212) 637-1060/
                                                          (212) 335-4025

Cc:     Defense counsel
